Appellant, in his motion for a rehearing, contends that we erred in the original dispostion of this case in holding the evidence sufficient to sustain his conviction. The basis of his contention seems to be that there was no evidence that the bottles which were thrown from the automobile occupied by appellant and J. R. Murry during the time the officers were pursuing them and which were shortly thereafter picked up by the officers, were the same or identical bottles thrown from the car. The bottles which the officers found on the ground were broken, but the liquor stamps were still over the heads thereof. The ground was damp. The officers smelled it and it carried the odor of whisky. Appellant does not contend that this evidence was not admissible, but asserts that it is not of sufficient weight and probative force to show his guilt beyond a reasonable doubt. The question of its weight and probative force was a matter exclusively within the province of the jury. It was a circumstance from which the jury could reasonably draw the conclusion that the broken bottles found at the place where the officers saw them thrown from the car were the same bottles. That they had contained whisky was also proved by the officers. We do not feel that with the facts here disclosed we would be justified in holding the evidence insufficient to sustain the conviction. *Page 179 
The matter complained of in his Bill of Exception No. 1 and reasserted in his motion for a rehearing was fully discussed in the original opinion, and we see no need to reiterate what we said therein. However, we have examined the same in the light of his motion, but see no good reason for receding from the conclusion reached on the original submission of this case.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.